PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/747,088
Filing Date: 23 Jun 2015
Appellant(s): Haiminen et al.



__________________
KARL A. VICK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/15/2020.
(1) Grounds of Rejection to be reviewed on Appeal
     Every ground of rejection set forth in the final Office action dated 07/15/2020, from which the appeal is taken, is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The rejection of claims 1, 2, 4, 7, 15, 16, and 20 under 35 U.S.C. 112(b) as being indefinite is withdrawn after further consideration and in view of Appellant arguments (on pages 15-16).

(2) Response to Argument
The rejection of claims 1, 2, 7, 15, 16, and 20 under 35 U.S.C. 103(a) as being unpatentable over Silver et al. (US 2012/0322671; Pub. Date: December 20, 2012) in view of Goddard et al. (Am. J. Hum. Genet. 66:216–234, 2000) is maintained for the following reasons.
Appellant generally argues (on pages 17-18) that the teachings of Silver and Goddard do not disclose or even suggest the claimed requirement of (1) “assigning, using the processor system, for each marker of the simulated population matrix, a minor allele frequency” and (2) “subsequent to the assigning of the minor allele frequency, assigning, for each marker and each distance between the markers of the simulated population matrix, a linkage disequilibrium (LD)”, and (3) what the Examiner alleges that a person of ordinary skill in the art would recognize is not what is required by the claims. 

In response to (2), appellant’s remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error. The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  That being said, as explained in the final Office Action, the examiner acknowledged that Silver and Goddard do not specifically teach assigning a linkage disequilibrium (LD) for each marker and distance between markers of the population matrix after assigning minor allele frequencies in the simulated population matrix.  However, as explained in the final 
In response to (3), as explained in the final Office Action, the examiner acknowledged that Silver and Goddard do not specifically teach assigning a linkage disequilibrium (LD) for each marker and distance between markers of the population matrix after assigning minor allele frequencies in the simulated population matrix. However, as explained in the final Office Action, Silver and Goddard at a minimum suggests the step for assigning LD as claimed. Furthermore, it is noted that that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman. KSR at 1396. Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006). As such, the final Office Action also explained that given the teachings of Silver and Goddard, one of ordinary skill in the art of linkage analysis would recognize that assigning a linkage disequilibrium (LD) would occur after assigning minor allele frequencies in the simulated population matrix since the data being used to populate the matrix (in this case minor allele frequency data which is clearly required by the claim) would have to be obtained 
Appellant argues (on pages 18-19) that none of the cited references disclose or suggest the “heretofore unappreciated significance of the relationship between the assignment of LD, minor allele frequency assignments, and the ability to incorporate algebraic methods to solve a combinatorial problem.” In response, it is unclear what claim limitation(s) Appellant is specifically arguing as not being taught by the cited prior art. To the extent that appellant is arguing that Silver and Goddard do not specifically teach, after assigning the LD, generating and outputting the simulated population matrix using an algebraic combinatorial algorithm, wherein none of the simulation operations involve the use of forward-in-time simulation models, the use of backward-in-time simulation models, or sampling from a known genetic population, this argument is not persuasive for the following reasons. 
As explained in the final Office Action, this limitation would have been obvious to one of ordinary skill in the art in view of Silver, who teaches generating a matrix with rows and columns according to stochastic models (i.e. probabilistic models) that are clearly not time simulation 
Appellant additionally argues (on page 19) that the cited prior art references do not teach “wherein none of the simulation operations involve the use of forward-in-time simulation models, the use of backward-in-time simulation models, or sampling from a known genetic population.” As explained in the final Office Action, this limitation was broadly interpreted to mean that none of the simulation operations use any of these three elements. Therefore, it was the examiner’s position that Silver “inherently” meets this limitation because he teaches performing population genetics simulations using matrix algebra and Monte Carlo simulations that clearly do not require using “forward in time” or “backward in time” simulation models along with sampling from known genetic populations, and because the claims do not impose any specific limiting definitions, equations, or prose equivalent with regards to the scope or structure of the simulation models being claimed.  In response to appellant’s additional argument that the rejection was somehow improper or erroneous due to the examiner’s usage of the term “inherently”, attention is directed to MPEP 2112, which states the following: (1) “The express, 35 U.S.C. 102 or 103” and (2) the examiner must provide rationale or evidence to show inherency. Therefore, given the breadth of the claims and based on the guidance provided by MPEP 2112, the examiner has provided sufficient rationale and reasoning that Silver “inherently” meets the claimed limitation. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.

The rejection of claims 1, 2, 4, 7, 15, 16, and 20 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is maintained for the following reasons.   
Appellant provides a list (on page 22) of what appellant is asserting to be “additional” claim elements and subsequently argues (on pages 23-24) that the examiner’s analysis of the claims is in error because it fails to explain why, these “additional” claim elements do not meaningfully limit the scope of the claims and are nothing more than “a drafting effort designed to monopolize the exception.”
In response, as explained in the final Office Action, applicant appears to be misunderstanding the Step 2A (prong 2) requirements for determining if the claim recites limitations that are indicative of integration into a practical application.  As explained in MPEP 2106.04(II) and the October 2019 Update, Step 2A (Prong 1) of the eligibility analysis requires examiners to evaluate whether the claim recites a judicial exception and, if so, identify those steps. Step 2A (Prong 2) of the eligibility analysis requires examiners to evaluate whether the all of the “additional” limitations listed by appellant were interpreted as part of the abstract idea, since these features require establishing mathematical relationships between data elements and using a population matrix, which is a mathematical concept, or amount to the analysis and/or evaluation of data that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. Accordingly, these features are not patent eligible for reasons discussed by the examiner in the Step 2A (prong 1) analysis. In fact, the only “additional” steps/elements present in the claim that were not interpreted as part of the abstract idea and therefore analyzed under Step 2A (prong 2) were as follows: 
“using the input circuit to receive genetic population data…”; “observing responses… wherein the responses of the simulated population matrix to the simulated conditions predict responses of the genetic population to the simulated conditions”;  and the claimed “processor system”, “processor circuit”, “memory”, “input circuit”, and “computer readable storage medium.”

With regards to the processor system, processor circuit, memory, input circuit, and computer readable storage medium, which are interpreted as “additional” claim elements, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Even when considered in combination, these additional steps/elements do not provide an inventive concept [Step 2B: NO]. For at least these reasons, Appellant’s arguments are not persuasive because the examiner has properly addressed all of the claimed 

Respectfully submitted,
/PABLO S WHALEY/Primary Examiner, Art Unit 3619                                                                                                                                                                                        
05/07/2021

Conferees:
/Anita Coupe/Supervisory Patent Examiner, Art Unit 3619                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.